Name: Council Decision (CFSP) 2017/2322 of 29 May 2017 concerning the signing and conclusion of the Agreement between Canada and the European Union on security procedures for exchanging and protecting classified information
 Type: Decision
 Subject Matter: information technology and data processing;  America;  European construction;  international affairs;  information and information processing
 Date Published: 2017-12-15

 15.12.2017 EN Official Journal of the European Union L 333/1 COUNCIL DECISION (CFSP) 2017/2322 of 29 May 2017 concerning the signing and conclusion of the Agreement between Canada and the European Union on security procedures for exchanging and protecting classified information THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 37 thereof, in conjunction with Article 218(5) and the first subparagraph of Article 218(6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) At its meeting on 27 and 28 November 2003, the Council decided to authorise the Presidency assisted by the Secretary-General/High Representative to open negotiations in order to conclude an Agreement on the security of information between the European Union and Canada. (2) Following that authorisation, the Presidency negotiated an Agreement with Canada on security procedures for exchanging and protecting classified information. (3) That agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between Canada and the European Union on security procedures for exchanging and protecting classified information (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 May 2017. For the Council The President C. CARDONA